COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Christopher Pelletier v. The State of Texas

Appellate case number:    01-21-00425-CR, 01-21-00430-CR

Trial court case number: 20CR1225, 21CR1166

Trial court:              10th District Court of Galveston County

       On May 23, 2022, Appellant Christopher Pelletier advised this Court that he wished to
proceed pro se in his appeal and had yet to receive a copy of the appellate record. We construed
Appellant’s correspondence as a motion to proceed pro se and for access to the court record. On
June 2, 2022, we abated the appeal and remanded it to the trial court for it to conduct a hearing
on Appellant’s motion to proceed pro se.
        The trial court conducted the hearing on June 15, 2022. After determining that Appellant
“understand[s] what [he is] doing and [is] capable of proceeding” pro se, the trial court
discharged Appellant’s appointed counsel, Zachary Maloney. The trial court made findings of
fact that, among other things, indicate Appellant understands the dangers of proceeding pro se on
appeal.
       Also on June 2, 2022, this Court ordered the trial court clerk to provide a copy of the
record, including the clerk’s record, the reporter’s record, and any supplemental records, to
Appellant and to certify to this Court the date on which it delivered the record to the Appellant.
On June 28, 2022, a second supplemental clerk’s record was filed in this Court, indicating the
appellate record was delivered to the Lychner Unit, where Appellant is incarcerated, on June 22,
2022.
        Based on the foregoing, we reinstate the appeal and return it to the Court’s active docket.
Zachary Maloney is discharged as appellate counsel and we strike the Anders brief he filed on
behalf of Appellant.
       Appellant’s brief is due 30 days from the date of this order.
       It is so ORDERED.
Judge’s signature: /s/ Julie Countiss
                   Acting individually


Date: July 7, 2022